Citation Nr: 1026795	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
prior to October 18, 2008, and in excess of 50 percent since 
October 18, 2008, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for hepatitis C.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
that granted service connection and assigned a 30 percent rating 
for PTSD, and 0 percent ratings for hepatitis C and bilateral 
hearing loss, effective October 31, 2005.  A July 2009 rating 
decision increased the rating from 30 percent to 50 percent for 
the Veteran's PTSD, effective October18, 2008.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In April 2010, the Veteran 
testified before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

With respect to the Veteran's claim for an increased rating for 
PTSD, the Veteran was afforded VA examinations in April 2006 and 
October 2008.  However, in April 2010 the Veteran testified that 
his symptoms had worsened.  The Veteran testified that he has 
anxiety, depression, social isolation, a complete lack of social 
interactions, and that he is unable to maintain employment.  He 
also has nightmares, problems sleeping, and thoughts of suicide.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (2002); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not too old, as it appears from the Veteran's 
April 2010 testimony that his condition may have worsened since 
the date of the latest examination, the prudent and thorough 
course of action is to afford the Veteran a new VA examination to 
ascertain the current nature and severity of his PTSD.

With respect to the Veteran's claim for an increased rating for 
hepatitis C, the Veteran was afforded VA examinations in April 
2006 and October 2008.  At that time, the Veteran's hepatitis C 
was asymptomatic.  However, in April 2010 the Veteran testified 
that his hepatitis C is now symptomatic and that he experiences 
liver pain.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination is not too old, as it appears from 
the Veteran's April 2010 testimony that his condition may have 
worsened since the date of the latest examination, the prudent 
and thorough course of action is to afford the Veteran a new VA 
examination to ascertain the current nature and severity of his 
hepatitis C.

With respect to the Veteran's claim for an increased rating for 
bilateral hearing loss, the Veteran was afforded VA examinations 
in April 2006 and October 2008.  However, in April 2010 the 
Veteran testified that his hearing loss has worsened since his 
last examination.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination is not too old, as it appears from 
the Veteran's April 2010 testimony that his hearing loss may have 
worsened since the date of the latest examination, the prudent 
and thorough course of action is to afford the Veteran a new VA 
examination to ascertain the current nature and severity of his 
bilateral hearing loss.

Next, in April 2010, the Veteran testified that he was currently 
unemployed due to his service-connected PTSD.  A TDIU claim is 
part of an increased rating claim when that claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Board finds that the issue of entitlement to a TDIU 
rating has been raised by the record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran has been granted a 50 percent rating for PTSD and 
noncompensable ratings for bilateral hearing loss and hepatitis 
C.  The combined disability rating is 50 percent.  38 C.F.R. 
§ 4.25, Table I, Combined Ratings Table (2009).  Therefore, the 
Veteran does not meet the minimum schedular percentage criteria 
for a TDIU.  38 C.F.R. § 4.16(a) (2009).  The remaining question 
before the Board therefore is whether the Veteran's service-
connected disabilities nevertheless prohibit him from sustaining 
gainful employment, such that a TDIU rating may be assigned on an 
extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  Therefore, the prudent 
and thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
disabilities on his unemployability.

Finally, in a June July 2007 substantive appeal, the Veteran 
expressed disagreement with the September 2006 rating decision 
that denied service connection for tinnitus.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate Board 
action is to remand the issue for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which 
addresses the issue of entitlement to service 
connection for tinnitus.

2.  Schedule a VA examination to determine the 
current nature and severity of PTSD.  The 
claims file must be reviewed and that review 
should be noted in the examination report.  
The examiner should specifically provide a 
full multi-axial diagnosis pursuant to DSM-IV, 
to include a GAF score.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss those 
findings in relation to the pertinent evidence 
of record, including the Veteran's April 2010 
testimony; and April 2006 VA examination.  All 
signs and symptoms of the Veteran's PTSD 
should be reported in detail.  The examiner 
should also distinguish which symptoms are due 
solely to the Veteran's service-connected PTSD 
versus symptoms attributable to any 
nonservice-connected psychiatric disorders.  
If such a distinction is not possible, the 
examiner should so state.  The rationale for 
the opinion should be provided.  The examiner 
should also describe the impact of the 
Veteran's PTSD on his occupational and social 
functioning.  Finally, the examiner should 
opine as to whether the Veteran's service-
connected PTSD has a marked interference with 
his employability.

3.  Schedule a VA examination to determine 
the current nature and severity of hepatitis 
C.  The claims file should be made reviewed 
and that review should be indicated in the 
examination report.  The examiner should 
indicate whether the Veteran's hepatitis C is 
manifested by current symptoms of 
intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at 
least one week, but less than two weeks, 
during the past 12-month period.  The 
examiner should also state what impact, if 
any, the Veteran's hepatitis C has on his 
employment and daily living.

4.  Schedule a VA audiological examination to 
determine the current nature and severity of 
the Veteran's bilateral hearing loss.  The 
claims folder should be reviewed by the 
examiner and that review should be indicated 
in the examination report.  All indicated 
studies should be performed.  The examiner 
should also fully describe the functional 
effects caused by the Veteran's hearing loss.

5.  Schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The rationale for 
all opinions should be provided.  The 
examiner must evaluate and discuss the effect 
of all of the Veteran's service-connected 
disabilities on his employability.  The 
examiner should opine as to whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (PTSD, bilateral 
hearing loss, and hepatitis C), without 
consideration of his non-service-connected 
disabilities, render him unable to secure or 
follow a substantially gainful occupation.  
The rationale for any opinion must be 
provided.

6.  Then, readjudicate the claims, including 
whether referral of the TDIU claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

